Citation Nr: 0305232	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-01 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date prior to June 29, 1999, for 
the grant of a total disability rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952.  He is a decorated combat veteran who served 
during the Korean Conflict.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss and tinnitus; denied increased ratings 
for residuals of shrapnel wounds to the right thigh and knee 
(Muscle Groups XIII and XIV), the left arm with median nerve 
injury (Muscle Group III), the left thigh (Muscle Group 
XIII), the left leg (Muscle Group XI), and left wrist; and 
denied entitlement to a total disability rating based on 
individual unemployability.  The veteran appealed these 
determinations to the Board.  

In February 2001, the Board remanded the case to the RO for 
further development.  In a November 2001 rating decision, the 
RO granted service connection for bilateral hearing loss and 
assigned a noncompensable rating; granted service connection 
for tinnitus and assigned a 10 percent rating; denied 
increased ratings for residuals of shrapnel wounds to the 
left thigh, left leg, and left wrist; granted a 40 percent 
rating for residuals of a shrapnel wound to the left arm with 
median nerve injury (Muscle Group III), effective June 29, 
1999; found that there was clear and unmistakable error in a 
May 1953 rating decision and granted a 40 percent rating for 
residuals of a shrapnel wound to the right thigh and knee 
(Muscle Groups XIII and XIV) effective December 22, 1952; and 
granted entitlement to a total disability rating based on 
individual unemployability, effective June 29, 1999.  

The veteran's representative filed a notice of disagreement 
in February 2002 pertaining to the effective date assigned 
for the grant of a total disability rating based on 
individual unemployability.  A statement of the case was 
issued in March 2002, and the appeal to the Board was 
perfected on this issue that same month.  

In September 2002, the veteran's attorney responded that the 
veteran was satisfied with the ratings assigned for the 
disabilities in the November 2001 rating decision, and was 
withdrawing his appeals with regard to those claims.  
However, he wished to continue with the appeal of the 
effective date for the grant of the total disability rating 
based on individual unemployability.  Hence, this is the only 
issue that is currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's formal claim for a total disability rating 
based on individual unemployability was received by the RO on 
June 29, 1999; and no earlier document or correspondence may 
be construed as an informal claim.  

3.  It was not factually ascertainable that the veteran was 
precluded from performing all forms of substantially gainful 
employment as a result of his service-connected disabilities 
within the one-year period prior to June 29, 1999.  


CONCLUSION OF LAW

The assignment of an effective date prior to June 29, 1999, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  The new regulations were outlined 
for the veteran in the March 2002 statement of the case, and 
it was explained that he was responsible for submitting 
private treatment reports, although with the appropriate 
release forms they would be requested on his behalf.  VA 
treatment reports would be obtained by VA.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  There is no indication that there exists 
any evidence which has a bearing on this issue that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the claim, the increase 
in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  See also, 38 C.F.R. § 3.157; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file); 
Servello, supra (an informal claim for increase will be 
initiated by a report of examination or hospitalization by VA 
for previously established service-connected disabilities).  

A review of the record reveals that on June 29, 1999, the RO 
received the veteran's formal claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  There is no earlier communication or 
examination report in the file that may be interpreted as an 
informal claim that would be relevant during the appeal 
period.  When the RO considered the claim and granted the 
benefit based upon the June 2001 VA social work report, the 
effective date assigned was the date the veteran's claim was 
received, i.e., June 29, 1999.  However, this date also 
represents the earliest date which it was factually 
ascertainable that the veteran was unable to engage in 
substantial employment as a result of his service-connected 
disabilities.  There is no evidence in the record as a whole 
showing that the veteran's disabilities prevented him from 
working within the one year period prior to June 29, 1999.  
The medical evidence of record dated in the year prior to the 
veteran's claim pertains to his treatment for heart disease, 
a nonservice-connected disability.  Therefore, the Board 
concludes that June 29, 1999, is the earliest date that may 
be assigned for the award of a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  See 38 C.F.R. § 3.400(o).  The claim for an 
earlier effective date is denied.  

The Board notes that, as discussed in the Introduction above, 
in the November 2001 rating decision, the RO found that there 
was clear and unmistakable error in the May 1953 rating 
decision which assigned a 30 percent rating for residuals of 
a shrapnel wound to the right thigh and knee (Muscle Groups 
XIII and XIV); and the RO assigned a 40 percent rating for 
that disability effective December 22, 1952, the date after 
the veteran's discharge from service.  As such, the veteran 
met the schedular criteria for a total disability rating 
based on individual unemployability due to service-connected 
disabilities as of that date, (see 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)) (total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more).  However, there 
is no evidence of record showing that the veteran was 
unemployable due to his disabilities at that time.  In fact, 
in his June 1999 application, the veteran reported that he 
had maintained substantially gainful employment until his 
retirement from the post office in 1990.  Furthermore, the 
veteran did not inform VA of his retirement until he filed 
the June 1999 application for a total disability rating based 
on individual unemployability.  Accordingly, there is no 
reasonable basis in the record for concluding that an earlier 
claim for the benefit was pending or that the veteran was 
unemployable.  


ORDER

An effective date prior to June 29, 1999, for the grant of a 
total disability rating based on individual unemployability 
is denied.  



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

